+DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 are pending in the application and examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “a nuclear reactor”. It is unclear from the claim what structure(s) constitutes the nuclear reactor. For example, it is unclear if the “nuclear reactor” refers specifically to the reactor vessel. Alternatively, it is unclear if the “nuclear reactor” includes other structures in a nuclear power plant such as the containment vessel. 

Claim 1 is further indefinite because the claim recites “installing a drilling device” however it is unclear if the drilling device refers to the first drilling device or the second drilling device. It appears that “at least one drilling device” is used.

Claim 1 recites “activation structure”. However, no structure is being activated. The unclear use of “activation structure” appears to be a mistranslation. Rather, the specification indicates that “the nuclear power plant activation structure refers to a structure which is radiated . . . that is, [it] has radioactivity” ([0004]). Thus, it appears that the correct translation should have been “radioactive structure”.

Claim 1 recites “flattening at least a portion of a wall surface of a peripheral portion of a wall”. It is unclear what this “flattening” step requires. The “portion” can have any dimension. For example, it is unclear if striking a wall once with a hammer, which results in the presence of a tiny flat portion, meets the step requirements. Likewise, drilling a hole in a wall would appear to inherently cause a flat portion. The metes and bounds of the step are unclear. Nor do the drawings show a non-flattened “peripheral portion of a wall” as well as a flattened portion of this peripheral portion. The claim does not allow the public to be sufficiently informed of what would constitute infringement. 

Additionally, the “flattening at least a portion of a wall surface” is further unclear if the wall is originally already flat. An original flat wall is inherently “flattened” during the building of the wall. Since the claim allows for an original flat wall, it is unclear how the “flattening” feature distinguishes the claim.
It is also unclear if the “flattening” occurs in the horizontal or vertical direction. Again, without the drawings showing of a flattened wall surface relative to a non-flattened wall surface the claim is unclear. 

Claim 1 is further indefinite because the phrase “peripheral portion” is unclear. It would appear that every wall has a “peripheral” portion. Thus, it is further unclear how the “peripheral” feature distinguishes the claim. It is unclear whether Applicant intended to recite “cylindrical” instead of “peripheral”, where a (curved) portion of the cylindrical wall gets flattened (straightened). 

Claim 1 recites a “buried portion”. It is unclear whether the “buried portion” is buried in the ground (soil), in another component, inside the same component (i.e., interior area), or in something else.

Claim 1 recites “the wall including a buried portion” in which a nuclear power plant activation structure is buried. That is, the wall includes the buried portion and the activation structure. The claim later recites “the peripheral portion circumferentially surrounding the buried portion”. That is, the wall surrounds the buried portion and the activation structure. These recited features conflict. The wall can’t both: (1) include the buried portion (and the activation structure); and (2) surround the buried portion (and the activation structure). Thus, the claim is unclear. 

The term “close” in claims 3 and 4 is a relative term which renders the claims indefinite. The term is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 3 recites “a second core bit,” but a first core bit has not yet been recited. It is unclear if there is an additional core bit or if the claim is intending to recite “a core bit”. As best understood, the claim is incomplete for missing a first core bit.

Claim 3 is further indefinite because it is unclear which structure “cools a friction heat”. It is unclear if the cooling medium, the collection unit, or something else provides the cooling. For example, it is unclear if the claim is intended to recite “the cooling medium collection unit provided to be in close contact with the peripheral portion, to surround a periphery of a second core bit of the second drilling device and cool[[s]] a friction heat”. 

Claims 5 and 9 recite “the drilling device” (claim 5, lines 4 and 7; claim 9, line 3). It is unclear if “the drilling device” is referring to the first drilling device, the second drilling device, or another drilling device. 

Claim 8 recites “wherein the second core bit … has a length corresponding to a length of the nuclear power plant activation structure”. It is unclear if the claim requires the length of the second core bit is equal to the entire length of the nuclear power plant activation structure. It is unclear what is meant by the terminology “corresponding to”. It is unclear if the “length” is a first distance from the wall surface to the structure plus a second distance of the structure, which total length allows drilling around the structure. The claim does not allow the public to be sufficiently informed of what would constitute infringement.

For the reasons noted above, the claims do not allow the public to be sufficiently informed of what would constitute infringement. Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5-9, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over DE Publication No 19906722 (“Schützeichel”) in view of FR Publication No. 2939705 (“Paradis”) further in view of US Patent No. 5,263,062 (“Guigon”).

Regarding claim 1, Schützeichel discloses (see Figs. 1, 3) a method of removing a nuclear power plant activation structure ([0005]), comprising:
flattening at least a portion of a wall surface (18) of a peripheral portion of a wall (10) of a nuclear reactor (the top surface 18 is flat; therefore, the surface must have been flattened). The wall including a buried portion (21) in which a nuclear power plant activation structure1 is buried, and the peripheral portion circumferentially surrounding the buried portion ([0025], [0029]. The portion 21 of Schützeichel is part of the reactor shielding. This shielding is a structure which has been irradiated by neutrons);
installing a drilling device (11, 13) and performing a drilling operation ([0024]);
removing the nuclear power plant activation structure from the buried portion ([0028]); and
cutting the removed nuclear power plant activation structure ([0028]),
wherein said performing the drilling operation includes:
performing a drilling operation including a wet drilling operation using a second drilling device (13) ([0027]).
wherein said performing the wet drilling operation includes:
collecting a cooling medium (27) used in the wet drilling operation using a cooling medium collection unit (29) ([0028]);
transferring the cooling medium collected by the cooling medium collection unit from the cooling medium unit to a first water collection tank (31) ([0028]);
depositing dust or sludge contained in the cooling medium in a lower portion of the first water collection tank to separate at least a portion of the dust or sludge contained in the cooling medium ([0028]);
purifying the cooling medium from which the dust or sludge is separated ([0028]), and 
resupplying the purified cooling medium to reuse the purified cooling medium as the cooling medium of the second drilling device ([0028]).

	Schützeichel does not appear to disclose storing pieces in a shielding container, or a first dry drilling operation.
Paradis discloses (see Figs. 1, 7) a method of removing a concrete nuclear power plant activation structure (p. 1, ll. 14-22), comprising installing a drilling device in a flattened peripheral portion and performing a drilling operation (p. 2, ll. 66-79); and performing a first drilling operation including a dry drilling operation using a first drilling device (p. 1, ll. 14-17; p. 3, ll. 107-116). 

Paradis discloses this first drilling operation makes it possible to insert a sheath to provide support to a structure (p. 3, ll. 80-83). It would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to perform a first drilling operation, as suggested by Paradis, in the method of Schützeichel for the benefits thereof. Thus, modification of Schützeichel’s method to provide support to the structure, as suggested by Paradis, would have been obvious to a POSA. 

Guigon discloses (see Fig. 1) a method of removing a nuclear power plant activation structure (1:8-10), comprising cutting a removed nuclear power plant activation structure and storing pieces of the cut nuclear power plant activation structure in a shielding container (37) (3:19-21; 3L64-4:5).

Schützeichel discloses the pieces of the cut nuclear power plant activation structure are disposed of as radioactive waste ([0022]). Guigon discloses storing the pieces in the container allows for their disposal of towards a long-term storage site or a radioactive-waste processing unit (4:3-5). It would have been obvious to a POSA to further modify the method of Schützeichel by storing the pieces in a shielding container, as suggested by Guigon, for the benefits thereof. Thus, further modification of Schützeichel’s method to safely store, transport, and dispose of the radioactive waste, as suggested by Guigon, would have been obvious to a POSA. 

Regarding claim 5, Paradis discloses wherein said performing the drilling operation further includes:
installing the drilling device in the peripheral portion so that a core bit of the drilling device is installed in a parallel relationship with the nuclear power plant activation structure based on an angle at which the nuclear power plant activation structure is buried in the buried portion (Fig. 1, p. 3, ll. 107-116); and
driving the drilling device so that the peripheral portion is drilled to a preset depth (p. 3, ll. 107-118). 

A POSA would have been motivated to combine Schützeichel, Paradis, and Guigon as discussed above with regards to claim 1.

Regarding claim 6, the modified Schützeichel discloses wherein a depth of the peripheral portion drilled in the second drilling operation is deeper than a depth of the peripheral portion drilled in the first drilling operation. Paradis discloses the depth drilled in the first drilling operation is less than the height of the entire structure (Fig. 1, p. 3, ll. 107-118). Schützeichel discloses the depth drilled in the second drilling operation is equal to the entire height of the structure ([0006]). Therefore, the depth drilled in the first drilling operation is less than the depth drilled in the second drilling operation. A POSA would have been motivated to combine Schützeichel, Paradis, and Guigon as discussed above with regards to claim 1.

Regarding claim 7, the modified Schützeichel discloses wherein a length of a second core bit mounted on the second drilling device in the second drilling operation is longer than a length of a first core bit mounted on the first drilling device in the first drilling operation. Paradis discloses the depth drilled in the first drilling operation is less than the height of the entire structure (Fig. 1, p. 3, ll. 107-118). Schützeichel discloses the depth drilled in the second drilling operation is equal to the entire height of the structure ([0006]). Therefore, the depth drilled in the first drilling operation is less than the depth drilled in the second drilling operation. Thus, the skilled artisan would reasonably expect the length of the second core bit for the second drilling operation is longer than a length of the first core bit for the first drilling operation since the depth required to be drilled in the second drilling operation is longer than the depth drilled in the first drilling operation. A POSA would have been motivated to combine Schützeichel, Paradis, and Guigon as discussed above with regards to claim 1.

Regarding claim 8, Schützeichel discloses wherein the second core bit mounted on the second drilling device in the second drilling operation has a length corresponding to a length of the nuclear power plant activation structure buried in the buried portion (Fig. 1; the second core bit has a length which has some relationship to the length of the nuclear power plant activation structure). 

Regarding claim 9, Schützeichel discloses wherein in said performing the drilling operation, a core bit (14, 15, 17) mounted on the drilling device includes an end portion (15) facing an outer surface of the peripheral portion, and a protrusion (17) protruding along a circumferential direction of the core bit is formed in the end portion (Fig. 3), and
wherein the peripheral portion corresponding to a radially outer side of the nuclear power plant activation structure is drilled in a donut shape by the core bit (Figs. 2-3). 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Schützeichel, Paradis, and Guigon as applied to claim 1 above, further in view of US Publication No. 2015/0226006 (“Connesson”).

Regarding claim 2, the modified Schützeichel does not appear to disclose a second water collection tank.

Connesson discloses (see Fig. 1) a method of dismantling a nuclear reactor ([0001]) comprising performing a wet drilling operation ([0010]-[0015]) including collecting a cooling medium (F’) used in the wet drilling operation using a cooling medium collection unit (40) ([0100]). The cooling medium (F’) is transferred to a first water collection tank (right-side of tank 46), transferring the cooling medium collected in the first water collection tank to a second water collection tank (left-side of tank 46); and depositing the dust or sludge contained in the cooling medium on a lower portion of the second water collection tank to separate the dust or sludge remaining in the cooling medium from the cooling medium ([0030]-[0031], [0076], [0101]). 

	Connesson discloses the tanks treat the cooling medium used in the wet drilling operation ([0101]). It would have been obvious to a POSA to include a second tank as disclosed by Connesson in the method of Schützeichel for the benefits thereof. Furthermore, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.40. See also In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). That is, using several water collection tanks to enhance purification would have been within the skill of the artisan. Thus, further modification of Schützeichel’s method to include a second water collection tank to remove debris, as disclosed by Connesson, would have been obvious to a POSA. Providing two water collection tanks to enhance the treatment and purification of the cooling medium is an expected result. 

Regarding claim 3, Connesson further discloses wherein in said performing the second drilling operation, the cooling medium is collected by the cooling medium collection unit (40) provided to be in close contact with a peripheral portion to surround a periphery of a second core bit (18) of the second drilling device and cool a friction heat generated in the second drilling operation (Fig. 1, [0027], [0074], [0100]). Connesson discloses this arrangement confines the dust generated while drilling and provides sealing around the drill ([0074], [0100]). It would have been obvious to a POSA to further modify Schützeichel’s method to arrange the cooling medium collection unit, as disclosed by Connesson, for the benefits thereof. Thus, further modification of Schützeichel’s method to seal and confine the drilling debris, as suggested by Connesson, would have been obvious to a POSA. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schützeichel, Paradis, and Guigon as applied to claim 1 above, further in view of US Publication No. 2021/0174978 (“Hwang”).

Regarding claim 4, the modified Schützeichel does not appear to disclose installing a scattering prevention unit. 

Hwang discloses (see Fig. 1) a method of removing a nuclear power plant activation structure (1) from a concrete wall (200) of a nuclear reactor comprising installing a scattering prevention unit (30) in a wall surface of a peripheral portion of the concrete wall ([0032], [0040]).

Hwang discloses the scattering prevention unit blocks the openings to prevent the outflow of radioactive dust ([0040]). The skilled artisan would recognize that the top opening of the nuclear plant activation structure of Schützeichel could potentially release radioactive dust from the drilling operation (see Schützeichel, Fig. 1; Hwang, [0040]). Thus, the skilled artisan would have been motivated to install Hwang’s scattering prevention unit to cover the top opening of the modified Schützeichel, thereby placing the scattering prevention unit in a close contact manner to surround the modified Schützeichel’s drilling device. It would have been obvious to a POSA to install the scattering prevention unit as disclosed by Hwang to cover the opening (top) of the nuclear plant activation structure of Schützeichel for the safety benefits thereof. Thus, further modification of Schützeichel’s method to further contain radioactive dust, as suggested by Hwang, would have been obvious to a POSA. 

Objection to the Abstract
The abstract of the disclosure is objected to because it includes wording (e.g., activation structure) that was indicated unclear in the above 35 U.S.C. 112(b) rejections. It also refers to purported merits or speculative applications of the invention (e.g., “may provide”). The abstract also includes unnecessary extraneous wording, e.g., “The present disclosure relates to”; “Specifically, an embodiment of the present disclosure may provide”). The abstract could be easily shortened to begin with “A method of removing a nuclear power plant radioactive structure includes”. 

The Abstract is also objected to because it includes an unclear long rambling sentence. It is unclear where one feature ends and another feature begins. It is suggested that the long rambling sentence be broken into several shorter clear sentences.

The abstract should include the technical disclosure of the improvement. Correction is required. See MPEP § 608.01(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Objection to the Title
The Title is objected to because it is unclear what constitutes a “radioactivation structure”. The following Title is suggested: “Method of Removing Radioactive Structure from a Nuclear Power Plant”.

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims. See MPEP 2141.02(VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:30AM-5:30PM ET. Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.





/J.K./Examiner, Art Unit 3646                                                  
	/JACK W KEITH/           Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner is interpreting a “nuclear power plant activation structure” in view of the definition provided in the specification at p. 1, lines 17-19: “a structure which is radiated by absorption of neutrons, that is, has radioactivity, among discarded structures which are generated when the nuclear reactor whose operation is terminated is dismantled”